28 U.S. 280 (____)
3 Pet. 280
JAMES JACKSON, ON THE DEMISE OF HARMAN V. HART, PLAINTIFF IN ERROR
vs.
ELIAS LAMPHIRE, DEFENDANT IN ERROR.
Supreme Court of United States.

*285 Mr Storrs, for the plaintiff in error.
Mr Hoffman, for the defendant in error.
*287 Mr Justice BALDWIN delivered the opinion of the Court.
Both parties claim the premises in question, under John Cornelius, to whom the state of New York granted them by patent, dated the 7th of July 1790, in consideration of his military services in the revolutionary war.
Six years before the date of the patent, and while the title of Cornelius was imperfect, he conveyed the premises to Henry Hart, the father of the plaintiff's lessor, by deed dated January the 17th, 1784, proved and deposited in the office of the clerk of the county of Albany, according to law, on the 25th of April 1795.
*288 Henry Hart died in 1788, leaving the plaintiff, his only child, and heir at law, who was born the 21st of September 1784, removed to Canada in 1791, and remained there till 1807 or 1808, when he returned to Albany, where he resided till the commencement of this suit of May term 1825: he claims as heir at law to his father.
On the 23d of June 1784, John Cornelius conveyed the same premises to Samuel Broom by deed, duly proved and deposited as aforesaid on the 3d of April 1795. The title of Broom, by sundry mesne conveyances, became vested in William J. Vredenburgh, who conveyed to the defendant. The premises were vacant till 1808, when possession was taken under Vredenburgh, who then held the title of Broom.
The defendant did not question the original validity of the deed to Henry Hart, but rested his defence on an act of assembly of the state of New York, passed the 24th of March 1797, to settle disputes concerning titles to lands in the county of Onondaga, the provisions of which are set forth in the case.
The defendant offered in evidence an award made by two of the commissioners appointed by this act, awarding the land in controversy to William J. Vredenburgh and John Patterson (to whom Broom had conveyed); the award was dated December 17th, 1799, and no dissent was entered by the plaintiff. The court admitted the award to be read in evidence; and gave in charge to the jury, that it was competent and conclusive to defeat the title of the plaintiff. Judgment was rendered for the defendant in the supreme court, and affirmed in the court of errors; and the case comes before us by writ of error, under the twenty-fifth section of the judiciary act.
The plaintiff contends, that the act of the 24th of March 1797, and all proceedings under it, are void; being a violation both of that part of the constitution of the United States which declares, that no state shall pass any law impairing the obligation of contracts, and of the constitution of the state of New York, which declares that the legislature shall at no time institute any new court but such as shall proceed according to the course of the common law; and that trial by *289 jury in all cases in which it hath heretofore been used, shall be established, and remain inviolate for ever.
This court has no authority, on a writ of error from a state court, to declare a state law void on account of its collision with a state constitution; it not being a case embraced in the judiciary act, which alone gives power to issue a writ of error in this case; and will therefore refrain from expressing any opinion on the points made by the plaintiff's counsel, in relation to the constitution of New York.
The plaintiff insists, that the patent to John Cornelius creates a contract with the grantee, his heirs and assigns, that they should enjoy the land therein granted, free from any legislative regulations to be made in violation of the constitution of the state; that the act in question does violate some of its provisions; and therefore impairs the obligation of a contract.
The court are not inclined to adopt this reasoning, or to consider this as a case coming fairly within the clause of the constitution of the United States relied on by the plaintiff. The only contract made by the state is a grant to John Cornelius, his heirs and assigns, of the land in question: the patent contains no covenant to do or not to do any further act in relation to the land; and we do not, in this case, feel at liberty to create one by implication. The state has not by this act impaired the force of the grant; it does not profess or attempt to take the land from the assigns of Cornelius, and give it to one not claiming under him; neither does the award produce that effect: the grant remains in full force, the property conveyed is held by his grantee, and the state asserts no claims to it. The question between the parties is, which of the deeds from Cornelius carries the title. Presuming that the laws of New York authorized a soldier to convey his bounty land before receiving a patent, and that at the date of the deeds there was no law compelling the grantees to record them, they would take priority from their date. This is the legal result of the deeds, but there is no contract on the part of the state, that the priority of title shall depend solely on the principles of the common law, or that the state shall pass no law imposing on a grantee the *290 performance of acts which were not necessary to the legal operation of his deed at the time it was delivered. It is within the undoubted power of state legislatures to pass recording acts, by which the elder grantee shall be postponed to a younger, if the prior deed is not recorded within the limited time; and the power is the same whether the deed is dated before or after the passage of the recording act. Though the effect of such a law is to render the prior deed fraudulent and void against a subsequent purchaser, it is not a law impairing the obligation of contracts; such too is the power to pass acts of limitations, and their effect. Reasons of sound policy have led to the general adoption of laws of both descriptions, and their validity cannot be questioned. The time and manner of their operation, the exceptions to them, and the acts from which the time limited shall begin to run, will generally depend on the sound discretion of the legislature, according to the nature of the titles, the situation of the country, and the emergency which leads to their enactment. Cases may occur where the provisions of a law on those subjects may be so unreasonable as to amount to a denial of a right, and call for the interposition of the court; but the present is not one.
The state of New York, in 1794, had felt the necessity of legislating on these military lands. The preamble to the recording act of January 1794, shows very strongly the policy of compelling the deeds for these lands to be recorded; and the known condition of that part of the state, covered by military grants, presented equally cogent reasons, in our opinion, for the passage of the act in question.
As this court is confined to the consideration of only one question growing out of this law, we do not think it necessary to examine its provisions in detail: it is sufficient to say, that we can see nothing in them inconsistent with the constitution of the United States, or the principles of sound legislation. Whether it is considered as an act of limitations, or one in the nature of a recording act, or as a law sui generis, called for by the peculiar situation of that part of the state on which it operates; we are unanimously of opinion, that it is not a law which impairs the obligation *291 of a contract; and that in receiving the award in evidence, and declaring it to be competent and conclusive on the right of the plaintiff, there was no error in the judgment of the court below. The judgment is therefore affirmed.
This cause came on to be heard on the transcript of the record from the court for the trial of impeachments and correction of errors for the state of New York, and was argued by counsel; on consideration whereof, it is ordered and adjudged by this court, that the judgment of the said court for the trial of impeachments and correction of errors for the state of New York in this cause, be, and the same is hereby affirmed with costs.